Broyles, J.
1. The first, second, and third grounds of the amendment to the motion for a new trial, failing to set out literally or in substance the particular evidence, the admission of which is assigned as error, present no question for decision. Shaw v. Jones, 133 Ga. 446 (9), 450 (66 S. E. 240); Davis v. Gaskins, 137 Ga. 450 (2), 451 (73 S. E. 579).
2. The fourth ground of the amendment to the motion for a new trial can not be considered, as the contract (the admission of a carbon copy of which is assigned as error) is not set forth, either literally or in substance, in that ground. Stewart v. Randall, 138 Ga. 796 (5), 797 (76 S. E. 352).
3. The refusal of a trial judge to direct a verdict is never reversible error;- and, accordingly, there is no merit in the fifth ground of the amendment to the motion for a new trial.
4. However, upon the general grounds it appears that the judgment must be reversed, because nowhere in the record is there any evidence to -support the amount of the verdict returned in favor of the plaintiff'.

Judgment reversed.